Citation Nr: 1514187	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-17 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of bilateral gynecomastectomy, to include scarring, and if so, whether service connection may be granted.

2.  Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus L5-S1 with S-1 radiculopathy, status post hemilaminectomy L5-S1.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).

The issues of the Veteran's entitlement to an increased rating for his service-connected back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 1997 rating decision, the RO denied service connection for residuals of bilateral gynecomastectomy.
 
2.  Evidence added to the record since the January 1997 rating decision is not cumulative or redundant of evidence then of record, and relates to unestablished facts necessary to establish service connection for residuals of bilateral gynecomastectomy.

3.  The Veteran currently experiences residual injury due to in-service surgery to treat bilateral gynecomastectomy.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for residuals of bilateral gynecomastectomy, and thus, the criteria for reopening this claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for residuals of bilateral gynecomastectomy have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection

By way of background, the RO denied the Veteran's claim for service connection for residuals of gynecomastectomy in a January 1997 rating decision.  The Veteran did not express disagreement with the January 1997 decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the January 1997 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 1997 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In October 2009, the Veteran submitted a claim to reopen his claim for service connection for residuals of gynecomastectomy.  In January 2010, the RO reopened the Veteran's claim, but denied it on the merits.  

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record in January 1997 includes the Veteran's service treatment records (STRs).  After January 1997, the evidence includes correspondence from VA concerning the Veteran's claims and other issues; and medical treatment records, which includes a December 1997 plastic surgery consultation note that shows that the Veteran's in-service gynecomastectomy has been productive of hypertrophic scars that are disfiguring and psychologically traumatic.

As the January 1997 rating decision indicates that the Veteran's claim was previously denied on the ground that the evidence regarding his gynecomastectomy failed to show a disability for which compensation may be established, the Board finds that the Veteran's claim must be reopened in light of post-January 1997 evidence that shows that the medically necessary gynecomastectomy has been productive of scarring.  Thus, the appeal is granted.

II.  Merits of the Claim for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the Veteran contends that he has experienced uncomfortable scarring since undergoing a medically necessary bilateral gynecomastectomy in September 1995.  The Veteran maintains that the surgery was not elective cosmetic surgery, and thus, believes that service connection is warranted for any residual scarring.

STRs dated March 1995 document the Veteran's complaint of excess breast tissue following weight loss and an evaluating clinician's recommendation that the Veteran undergo a cosmetic surgery consult.  The STRs show that the Veteran underwent a bilateral gynecomastectomy in September 1995 for persistent pseudogynecomastia.  The operation report documents glandular development that would not have been amenable to simple liposuction and vertical skin excess that "warranted a standard breast reduction."  Thus, as the evidence shows that the procedure was "warranted," the Board finds that it was not solely elective.

Subsequent to the September 1995 gynecomastectomy, the Veteran reported increased pain in the right breast in October 1995 and a December 1995 treatment note indicates that the Veteran's scars were healing well and that he did not demonstrate nipple abnormality.  However, a December 1997 plastic surgery consultation note shows that his gynecomastectomy has been productive of hypertrophic scars that are disfiguring and psychologically traumatic.

In a May 2012 examination report, a VA clinician reported that the Veteran healed without complications and has had no further reoccurrences of gynecomastia since 1995, but noted that the Veteran has residuals in the form of scarring.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the in-service procedure because residual scarring is a known and expected outcome after a surgical procedure.  The examiner noted that the Veteran's bilateral breast scars were well-healed, superficial, non-tender, and hypopigmented; and did not limit his motion or function.

In light of the May 2012 opinion and the December 1997 report that the Veteran has disfiguring and psychologically traumatic hypertrophic scars as a result of his gynecomastectomy, the Board finds that service connection is warranted for scarring due to bilateral gynecomastectomy.  Thus, the appeal is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for residuals of bilateral gynecomastectomy is granted.

Service connection for residuals of bilateral gynecomastectomy is granted.


REMAND

During his January 2015 Board hearing, the Veteran asserted that his service-connected back disability has worsened since his December 2013 VA examination.  Thus, because the December 2013 VA examination does not accurately reflect the current severity of the Veteran's disability, the Board finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, as the Veteran's claim for a TDIU is inextricably intertwined with his claim for an increased rating for his spine disability, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work.

2.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After associating any records obtained by way of the above development, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected back disability.  The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  As to all information requested below, the examiner should fully explain any opinion stated.
   
The examiner must opine as to the current nature and severity of the Veteran's back disability.  The examiner should state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the spine, in degrees.  It also should be determined whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, offer an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.
   
The examiner should also comment as to whether there are any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  It should be noted whether the Veteran has IVDS and, if so, whether it has been productive of incapacitating episodes.  If the Veteran has experienced incapacitating episodes, the examiner should report the frequency and total duration of such episodes over the course of the past 12 months.  Please note that for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
   
4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  

Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disability on his ability to obtain and retain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

5.  After ensuring that the requested development is completed and the examination is adequate, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


